NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              NOV 25 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MONTA ORLANDO JORDAN,                            No. 14-55652

              Petitioner - Appellant,            D.C. No. 5:13-cv-01408-R-MRW

  v.
                                                 MEMORANDUM*
LINDA MCGREW,

              Respondent - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                         Submitted November 17, 2014**
                              Pasadena, California

Before: KLEINFELD and WARDLAW, Circuit Judges, and PONSOR, Senior
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Michael A. Ponsor, Senior District Judge for the U.S.
District Court for Massachusetts, sitting by designation.
      Jordan argues that he overserved a prior term of imprisonment because the

Bureau of Prisons incorrectly calculated the start date of that sentence. Jordan now

wants what counsel called “overserved” time to be credited to the current sentence

he is serving.



      As a preliminary matter, it appears that Jordan’s claim is moot because he

has completed the sentence he claims he overserved. See Burnett v. Lampert, 432
F.3d 996 (9th Cir. 2005). Jordan’s current incarceration is for violating the terms

of his supervised release relating to a drug conviction; however, Jordan is seeking

credit for overserved time relating to an assault conviction. The term of

imprisonment and supervised release for that assault conviction have now been

completed.



      Even if our analysis of mootness is mistaken, Jordan’s claim must fail

because he did not overserve time for the assault conviction. In reducing Jordan’s

term of imprisonment from 96 months to 57 months, the district court adopted the

sentencing agreement proposed by the prosecution and defense. That sentencing

agreement specified that Jordan’s sentence was to run concurrently with his

sentence for drug distribution, and that he would be released within ten days.


                                         2
Jordan reads this to mean that he should be treated as having completed his

sentence for assault prior to his release from prison.



      However, the sentencing agreement provided that “in no event may the

reduced term of imprisonment [for the assault conviction] be less than the term of

imprisonment the defendant has already served.” The parties agreed that Jordan’s

modified term of imprisonment for the assault was not to be less than the time he

had already served for the assault. The district court accepted this sentencing

agreement without modification, specifically incorporating the parties’ provision

that “in no event may the reduced term of imprisonment be less than the term of

imprisonment the defendant has already served.”



      Jordan argues that this language in the district court’s sentencing order does

not apply because it comes from an inapplicable sentencing guideline. However,

the intent of the district court guides any retrospective inquiry into the nature and

term of a sentence. See U.S. v. Carter, 742 F.3d 440, 448 (9th Cir. 2014) (citing

Fenner v. U.S. Parole Comm’n, 251 F.3d 782, 786 (9th Cir. 2001)). Here, the

district court intended that Jordan’s modified term of imprisonment cover the

entire time he was in custody on the assault charge. The district court expressly


                                           3
did not intend to reduce Jordan’s sentence in such a way that Jordan ended up with

overserved time.



      In calculating the commencement date of Jordan’s modified sentence, the

Bureau of Prisons calculated the date consistent with both the district court’s and

the parties’ intent to effectuate Jordan’s immediate release from custody without

creating any overserved time. The Bureau of Prisons committed no error in setting

that commencement date for Jordan’s sentence, but instead effectuated the clear

intent of the district court that the modified sentence create no overserved time.



      AFFIRMED.




                                          4